Name: Council Regulation (EU) 2016/277 of 25 February 2016 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Europe
 Date Published: nan

 27.2.2016 EN Official Journal of the European Union L 52/22 COUNCIL REGULATION (EU) 2016/277 of 25 February 2016 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 (2) provides for a freezing of the assets of President Lukashenko and certain officials of Belarus, as well as of assets of persons responsible for serious violations of human rights or the repression of civil society and democratic opposition, and of persons and entities benefiting from or supporting the Lukashenko regime, including, in particular, persons and entities providing financial or material support to that regime. (2) The application of the asset freeze should be maintained in respect of four persons listed in Annex I to Regulation (EC) No 765/2006. (3) All persons and entities listed in Annex IV to Regulation (EC) No 765/2006 in respect of which the application of the asset freeze was suspended should be deleted, and the suspension of the application of the prohibition should be brought to an end. (4) This measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to give effect to it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is amended as follows: (1) in Article 2, paragraph 6 is deletedÃ ¾ (2) Article 8b is deletedÃ ¾ (3) Annex IV is deleted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2016. For the Council The President K.H.D.M. DIJKHOFF (1) OJ L 285, 17.10.2012, p. 1. (2) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (OJ L 134, 20.5.2006, p. 1).